7 N.Y.3d 836 (2006)
HIGHLAND CAPITAL MANAGEMENT LP, Appellant-Respondent,
v.
LEONARD SCHNEIDER et al., Defendants and Third-Party Plaintiffs-Respondents-Appellants, et al., Respondent.
RBC DOMINION SECURITIES CORP., Third-Party Defendant-Respondent-Appellant.
Court of Appeals of New York.
Submitted September 8, 2006.
Decided September 19, 2006.
Concur: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH.
*837 Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.